(Atlanta,NEITHER BILL OF EXCEPTIONS NOR RECORD CERTIFIED—NO DILIGENCE BY PLAINTIFF.—Where neither the bill of exceptions nor the record is certified by the Clerk below, as required by law, and no diligence by plaintiff appears, the writ will be dismissed. (R.)In this cause there was no certificate of the Clerk to the bill of exceptions except that he certified to certain items of cost as not being paid and that he had issued fi., fa. therefor. The cause was ejected and involved no question as to costs. To the record the Clerk had attached no certificate. Upon motion of defendants’ counsel, upon the calling of the cause, the writ of error was dismissed, plaintiff showing no diligence to procure a correct certificate.